



Exhibit 10.2


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.




SEVENTH AMENDMENT TO
COLLOCATION/INTERCONNECTION LICENCE
This Seventh Amendment to Collocation/Interconnection License (hereinafter
referred to as the “Seventh Amendment”) is made as of the 23rd day of February
2018, (“Seventh Amendment Commencement Date”) by and between MARKLEY BOSTON, LLC
(“Licensor”) and THE ENDURANCE INTERNATIONAL GROUP, INC., a Delaware Corporation
(“Licensee”).
W I T N E S S E T H:
WHEREAS, Licensor and Licensee entered into that certain
Collocation/Interconnection License dated May 29, 2007 (the “License”), for the
license of nine hundred ninety (990) square feet of caged space (the “Original
Premises”) in the Neutral Colocation Facility on the fourth (4th) floor of the
building commonly known as One Summer Street, Boston, Massachusetts (the
“Building”);
WHEREAS, Licensor and Licensee entered into that certain First Amendment to
Collocation/Interconnection License dated June 1, 2007;
WHEREAS, Licensor and Licensee entered into that certain Second Amendment to
Collocation/Interconnection License dated August 31, 2008, expanding the
Premises;
WHEREAS, Licensor and Licensee entered into that certain Third Amendment to
Collocation/Interconnection License dated December 4, 2008, further expanding
the Premises;
WHEREAS, Licensor and Licensee entered into that certain Fourth Amendment to
Collocation/Interconnection License dated April 30, 2009, further expanding the
Premises;
WHEREAS, Licensor and Licensee entered into that certain Fifth Amendment to
Collocation/Interconnection License dated February 2011, further expanding the
Premises;
WHEREAS, Licensor and Licensee entered into that certain Sixth Amendment to
Collocation/Interconnection License dated February 2012, extending the Term of
the License;
WHEREAS Licensor and Licensee now wish to modify the Premises and extend the
Term of the License, as described in more detail below;
NOW, THEREFORE, in furtherance of the foregoing, and in consideration of mutual
promises and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend the License
as follows:







--------------------------------------------------------------------------------





1.Licensor acknowledges and Licensee agrees that Licensee shall have the right
to vacate, and remove its equipment from the Premises located in, Suite 410
(“Suite 410 Premises”). The date upon which Licensee has removed its equipment
from the Suite 410 Premises and notifies Licensor that it has vacated the Suite
410 Premises, shall be the “Migration Date.” Upon the Migration Date, the
monthly Space and Reserved Power Fees under the License shall be reduced by [**]
dollars ($[**]) and the Suite 410 Premises shall no longer be part of the
Premises under the License. For the avoidance of doubt, Licensee shall remain
responsible for all fees associated with the Suite 410 Premises prior to the
Migration Date.
2.The Term under the License is hereby extended and the License Expiration Date
shall be March 13, 2021.
3.Effective March 14, 2018, the monthly Base Fees under the License shall be
$[**] per month. All other fee clauses and annual escalation clauses under the
License shall remain in full force and effect.
4.The following sentence in Section 2.1 of the License shall be deleted in its
entirety:
“If Licensee holds over after the termination of this License such holdover
shall be deemed to be upon all of the terms of this License except that the
amount of the License Fees shall be increased to an amount equal to [**] percent
([**]%) of the License fees in effect immediately prior to the termination.”
The foregoing sentence shall be replaced with the following:
“If Licensee holds over for more than [**] days after the termination of this
License such holdover shall be deemed to be upon all of the terms of this
License except that the amount of the License Fees shall be increased to an
amount equal to [**] percent ([**]%) of the License Fees in effect immediately
prior to the termination.”
5.The License is hereby ratified and confirmed and, as modified by this Seventh
Amendment, shall remain in full force and effect. All references appearing in
the License and in any related instruments shall be amended and read thereafter
to be references to the License as further amended by this Seventh Amendment.
All terms which are defined in the License shall have the same meaning when used
in this Seventh Amendment unless otherwise explicitly stated herein.
IN WITNESS WHEREOF, each of the parties hereto has caused this Seventh Amendment
to be duly executed by its duly authorized officer as an instrument under seal
as of the day and year first above written.




2

--------------------------------------------------------------------------------





LICENSEE:
LICENSOR:
THE ENDURANCE INTERNATIONAL GROUP, INC.
MARKLEY BOSTON, LLC
 
 
By:  /s/ Marc Montagner                                    
 By: /s/ Jeffrey D. Markley                         
Name: Marc Montagner                                  
Name: Jeffrey D. Markley                          
Title: CFO                                                       
Title: Manager                                             





3